DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to filing date of 11/25/2019.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Warfield et al. (US 2015/0106578) teaches a method for managing data in a distributed storage system. Warfield defines data as documents, databases, email, and system images such as operating system and application files (i.e., executables). For each unit of data a temperature is assigned, wherein the temperature relates to a higher/lower probability of a data being used. Hot data is kept in smaller faster memories and cold data can be placed on slower throughput storage resources such as spinning disks. See at least [0004-7], [0010], [0026], [0030], [0047], [0049], [0072], [0074], [0076-79], and [0110].
Burke et al. (US 8,838,887 B1) teaches migrating scored data across a hierarchy of tiers having different storage resources. For instance, data that is expected to be used frequently, for example database indices, may be initially written directly to fast storage (e.g., tier 0 flash/SSD storage) whereas data that is not expected to be accessed frequently, for example backup or archived data, may be initially written to slower storage devices (e.g., tier 4 MAID or external storage). In this manner, data is efficiently stored by targeting the write to storage areas and devices according to the estimated or expected access frequency of the data, beginning with the initial write of the data and also applying to subsequent data writes that jump across multiple 
Georgis (US 2009/0150541 A1) teaches analyzing the various client statistics and client profile from a client device, and then assigns respective element scores to the various GUI elements. For example, in certain embodiments, elements scores may be awarded based upon the frequency of a corresponding GUI element's usage in client device. A recommendation engine may then evaluate the various element scores to generate a corresponding GUI recommendation to a client device. The optimal element scores therefore would indicate popular GUI functions, and would be included in the GUI recommendation. See at least [0052].
Kuzmanovic (US 2009/0049389 A1) teaches each GUI element is associated with a user-usage parameter that holds a value representing the user's usage pattern being monitored. One example of the user's usage pattern that can be monitored is a user's use frequency of the GUI elements. In that example, the GUI elements would be ranked according to how often the user selects the GUI elements and the GUI elements will be rendered accordingly to distinguish those that are most often selected from those that are less frequently selected. See at least [0024-26].
Antony et al. (US 2016/0085481 A1) teaches storage tiering based on operations on a virtual machine. Virtual machine generates numerous I/O operations for shorts periods of time, therefore the disclosure explains how to dynamically migrate virtual machine volumes in response to hints. See at least [0003-4], [0014], and [0043].

The features “scoring, in a computing device, each executable of at least a first group and a second group of executables in the computing device, the executables related to user interface elements of applications and associated with pages of memory in the computing device, wherein the scoring is based at least partly on an amount of user interface elements using the executable, wherein an increase in use of the executable amongst user interface elements increases the scoring for the executable, wherein the first group is located at a first plurality of pages of the memory, and wherein the second group is located at a second plurality of pages of the memory” of claims 1 and 20 and “scoring, by a processor in a computing device, each executable of at least a first group and a second group of executables in the computing device related to user interface elements of applications, wherein the scoring is based at least partly on an amount of user interface elements using the executable and is based at least partly on at least one of quantity, recency, frequency, or a combination thereof of the processor accessing, in the memory, data for the executable, wherein an increase in use of the executable amongst user interface elements increases the scoring for the executable, wherein an increase in at least one of quantity, recency, frequency, or a combination thereof of the processor accessing, in the memory, data for the executable further increases the scoring for the executable, wherein the first group is located at a first plurality of pages of memory of the computing device, and wherein the second group is located at a second plurality of pages of the memory” when taken in the context of the claims as a whole were not taught by the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195